Citation Nr: 0426251	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-22 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel





INTRODUCTION

The veteran had active military service from September 1944 
to December 1945, and from October 1951 to August 1953.  
Additional service with the Army National Guard is claimed, 
and certification on file shows retirement therefrom in 
August 1976 with the rank of Chief Warrant Officer.  He died 
in December 1985.  The appellant is his surviving spouse.

This matter arises from a January 2003 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The RO denied entitlement to 
service connection for the cause of the veteran's death.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 2002), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  

During the pendency of this appeal, the appellant requested a 
personal hearing before a traveling Veterans Law Judge.  
However, by a statement dated August 4, 2004, the appellant 
withdrew that request.  As such, the Board will proceed to 
decide this case without further delay.

In September 2004, a Deputy Vice Chairman of the Board 
granted the representative's motion to have the appellant's 
case advanced on the Board's docket in view of her age.  
38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2003).  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the appellant in 
connection with her current appeal in September 2001.

The Board's review of the evidentiary record discloses that 
the veteran died in September 1985, as the result of 
cardiopulmonary arrest due to cancer of the left lung and 
chronic obstructive pulmonary disease (COPD).  Service 
connection had not been established for any disability during 
his lifetime.

It is the contention of the appellant that the veteran's 
exposure to asbestos in service to include in the National 
Guard in a building that had undergone renovation wherein 
asbestos materials had been found constituted material 
factors eventuating in the development of lung cancer and 
COPD.  The RO has not obtained verification of the veteran's 
service with the National Guard, or contacted the appropriate 
service department for information on possible exposure of 
the veteran to asbestos during his periods of active service.  

The veteran's case has not been referred to a medical 
specialist for evaluation of the record as to whether the 
diagnosed causes of death are related to service on any basis 
to include possible asbestos exposure.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
appropriate service department and 
request information/verification as to 
whether the veteran's military 
occupational duties exposed him to 
asbestos in service.

The VBA AMC should also request 
verification of dates of service with the 
State Army National Guard, and all 
personnel and medical records relating 
thereto.

The VBA AMC should contact Allied 
Environmental Services, Inc., for further 
information relative to "20 linear feet 
of asbestos" having been removed from 
the National Guard armory where the 
veteran had worked for a number of years, 
the renovation of such building, and the 
likelihood of the veteran's exposure to 
asbestos in connection with service 
therein.

4.  The VBA AMC should contact the 
appellant and request that she identify 
all healthcare providers, VA and non-VA, 
inpatient and outpatient, who treated the 
veteran for his respiratory diseases 
since service.  She should be requested 
to complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  Regardless of the appellant's 
response, the VBA AMC should obtain all 
outstanding VA treatment reports, if any.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

6.  Thereafter, the VBA AMC should refer 
the claims file to a VA specialist in 
pulmonary diseases or other available 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of obtaining a medical opinion.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the medical specialist prior 
and pursuant to provision the requested 
medical opinion.  The examiner must 
annotate the medical report that the 
claims file was in fact made available 
for review in conjunction with provision 
of the medical report.  It is requested 
that the medical specialist address the 
following medical issues:

Is it at least as likely that the 
veteran's death reported as due to lung 
cancer and COPD is related to any 
incident of his active service including 
asbestos exposure?

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the VBA AMC.  


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals





















